Citation Nr: 1544654	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of overpayment of education benefits debt in the amount of $3,699.63.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Committee on Waivers and Compromises at the RO in Saint Paul, Minnesota, and the Debt Management Center in Fort Snelling, Minnesota, which denied a waiver of recovery of overpayment.


FINDINGS OF FACT

1.  In June 2008, VA notified the Veteran of an overpayment of education benefits in the amount of $3,699.63.

2.  The Veteran failed to submit a request for overpayment within 180 days of initial notification of the existence of the debt.

3.  The June 2008 notice of indebtedness letter was mailed to the Veteran's address of record at the time.  It was not returned to VA as being undeliverable, and there is no evidence of trickery, malfeasance, or misleading behavior on the part of VA.  The Veteran has not rebutted the presumption of regularity.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of Chapter 30 VA education benefit payments in the amount of $3,699.63 was not filed by the Veteran.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Accordingly, further discussion of VA's duties to notify and assist under the VCAA is not necessary.

Law and Regulations

In general, recovery of overpayments of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a)(2015). 

As in this case, when notice of indebtedness is dated on or After April 1, 1983, a request for waiver of an indebtedness shall only be considered if the request is made within 180 days following the date of a notice of indebtedness by the VA to the debtor.  38 C.F.R. § 1.963(b). 

The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b). 

The Board additionally notes that in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).

The United States Court of Appeals for the Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, the decision in Bailey does require the veteran to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

In this case, the Veteran received Chapter 30 VA education benefit payments for the period from January 2008 to May 2008 for 12 enrolled hours of course credits.  In May 2008, VA received a certification from the Veteran's educational institution notifying VA that the Veteran had reduced his enrolled hours to 9, effective January 28, 2008; to 3 hours, effective February 4, 2008; and that he stopped attending altogether on February 15, 2008.

On June 8, 2008, VA sent a letter to the Veteran notifying him that as a result of a change in entitlement to education benefits, he was paid $3,699.13 more than he was entitled to receive.  The letter was sent to the Veteran's address of record.  The letter noted that the Veteran had the right to request a waiver, and that information on this right was contained in an enclosed document entitled "Notice of Rights and Obligations."  The Board notes that the enclosure was not contained in the record.  

The Veteran did not submit a request for a waiver of recovery of overpayment within 180 days.  In April 2013, VA issued a decision denying waiver of education indebtedness in the amount of $3,699.63 on the basis of an untimely request for waiver.  

In response to the April 2013 denial, the Veteran submitted a June 2013 Notice of Disagreement (NOD) asking that the RO's decision be overturned.  He explained that he was not aware of any indebtedness until after he began receiving Social Security Administration disability benefits, which were then garnished.  He further explained that in 2008, he became ill and was unable to work or attend school.  He moved and was not aware of any indebtedness.  Therefore, he argued, as he did not have any knowledge of the indebtedness, he could not ask for a waiver within the initial 180 days.

As the NOD shows, the Veteran concedes that he did not submit a waiver within 180 days.  However, the Veteran contends that he did not receive the June 2008 notice of overpayment because he moved and, therefore, the time requirement should be extended.  As the 180 day period may be extended under certain circumstances, the Board initially considers whether an extension is warranted. 

As noted above, the 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of either error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness.  In this case, the Veteran's claims that he became ill in 2008 and was unable to work and attend school do not demonstrate a reason why there would have been a delay in receipt of the notification of indebtedness.  The Veteran's claim that he moved, however, is relevant to a delay in receipt of the notification of indebtedness.  The next inquiry, then, becomes whether the delay was as a result of error by either VA or the postal authorities, or due to circumstances beyond the Veteran's control.  In that regard, the Board finds that no such circumstances apply.

With respect to VA error, the notice was sent to the Veteran's address of record.  Although the Veteran claims that he did not receive the notice, there is a presumption of regularity that attaches to the actions of public officials.  Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  The presumption of regularity has been applied to all manner of VA processes and procedures.  See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000) (applying presumption of regularity as to whether RO received veteran's power of attorney that was mailed by veteran to correct RO address); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (applying presumption of regularity as to whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation).  It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO). 

A claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed. See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  An appellant's statement of non-receipt, standing alone, is not the type of "clear evidence to the contrary" which is sufficient to rebut the presumption of regularity of the notice.  Mindenhall, 7 Vet. App. at 274.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

Here, there is no indication in the Veteran's claims file that the June 2008 notice was returned as undeliverable, and there is no indication that the Veteran notified VA of any change of address.  Therefore, the Board finds that the presumption of regularity of the administrative process applies to the VA mailing of the June 2008 notice and that the Veteran did receive it.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

With respect to whether the Veteran was informed of the amount of time he had to request a waiver, the "Notice of Rights and Obligations" document enclosed with the June 2008 notice of overpayment contains the notice of the 180 day time limit for requesting a waiver.  As enclosing the notice with the June 2008 mailing is an RO administrative action, the Board finds that the presumption of regularity also attaches, and the enclosure is presumed to have been mailed with the June 2008 notice. 

The Veteran has submitted no evidence rebutting these presumptions.  As noted above, the Veteran's statement of non-receipt, standing alone, is insufficient.  Mindenhall, 7 Vet. App. at 274.   Accordingly, the Board finds that the foregoing presumptions of regularity have not been rebutted.

The Veteran has not alleged that he was given any type of advice or misinformation from VA employees that tricked him into not filing a timely waiver claim.  There is no indication of trickery or misleading information provided to the Veteran from VA.  Therefore, the Board finds that there was no VA error in this case.

The Veteran has not alleged, and the evidence does not suggest there was error on the part of postal authorities.  To the extent that the Veteran's allegations can be construed at allegations of circumstances beyond the Veteran's control, the Board observes that the Veteran had the ability to notify VA or the educational institution of his change of address promptly upon moving.  Accordingly, the Board finds this is not a case where circumstances were beyond the Veteran's control.

For the foregoing reasons, the Board finds no basis to toll the filing criteria applicable to this case, including on equitable grounds.  As noted above, the case law addressing this type of situation clearly does not apply in the absence of any VA trickery or malfeasance.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights. See Pfau, supra, at 517.

Based on the above analysis, the Board concludes that the Veteran's application requesting waiver of recovery of the indebtedness at issue was not timely filed.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2).  Accordingly, as the Veteran's request for waiver of recovery of an overpayment was not timely filed, his appeal must be denied.

ORDER

Waiver of recovery of an overpayment of VA education benefits in the amount of $3,699.63 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


